The policy was, in terms, "payable in case of loss to B., as his interest may appear." The defendants had full knowledge of the state of the title. With that knowledge they issued the policy and received the premium therefor. At the time of the fire the whole title was in B. On these facts the action may he maintained in the plaintiff's name for the benefit of B., and, if he shall elect to come in and prosecute this suit as plaintiff in interest, there may be judgment on the verdict. Gen. St., c. 207, ss. 8 and 9.
Stebbins v. Ins. Co., post. Whether the suit could be maintained in the name of B. (Martin v. F. F. Ins. Co., 9 Vroom 140; Bailey v. N.E. M. L. Ins. Co., 19 Am. Rep. 329 and n.) is a question we need not consider.
Case discharged.
FOSTER J., did not sit: the others concurred.